Order, entered October 16, 1967, unanimously reversed, on the law, on the facts and in the exercise of discretion, with $30 costs and disbursements to defendant, and defendant’s motion to dismiss granted, with $10 costs. Plaintiff failed to timely comply with a 45-day notice served by defendant pursuant to CPLR 3216 and it appears that this action, brought in 1961 to recover for personal injuries sustained in 1960, is fraught with extensive and excessive *938delays. Plaintiff’s failure to comply with CPLR 3216, combined with the unjustified and unreasonable delay in the prosecution of the action, and the failure to present a proper factual showing of a meritorious cause of action, calls for a dismissal of the action. (See Sortino v. Fisher, 20 A D 2d 25; Abare v. Moore, 27 A D 2d 147.) Concur— Stevens, J. P., Eager, Steuer, Capozzoli and Tilzer, JJ.